Title: John Adams to Abigail Adams, 25 January 1784
From: Adams, John
To: Adams, Abigail



My dearest Friend
The Hague Jan. 25. 1784

I was much disappointed, on the Arrival of Mr. Temple in London, at not finding a Letter from you, but last Week at Amsterdam, I had the Happiness to receive your kind favours of Sept. 20. and Oct. 19. Mr. Trumbull is not arrived.
The Loss of my kind Father, has very tenderly affected me, but I hope, with full Confidence to meet him in a better World. My ever honoured Mother I still hope to see in this. I feel for you, as I know how justly dear to you, your father was.
You have Seen, before now Mr. Thaxter and I hope Mr. Dana. The Determinations of Congress, upon the Arrival of the definitive Treaty, will be your best Guide for your own Conduct. You will juge best from thence whether it is worth your while to come to The Hague or to Europe. If Congress sh would determine to continue me in Europe, I must intreat you to come to me, for I assure you, my Happiness depends so much upon it, that I am determined, if you decline coming to me, to come to you. If Miss Nabby is attached, to Braintre, and you think, upon Advizing with your Friends, her Object worthy, marry her if you will and leave her with her Companion in your own House, Office, Furniture Farm and all. His Profession is, the very one, I wish. His Connections are respectable, and if he has Sown his will wild Oats and will Study, and mind his Business, he is all I want.
I must at present leave all to your Judgment. If you think it not advizeable to come to Europe, I will come to you, although I should be Sorry, to break away and return, without Permission from Congress. I should not care, a Farthing my self whether it were in England or Holland, if I could preserve my Health, which I should hope to do with my Family in a settled Way of Life, for I am determined, not to venture in future upon Such Journeys and Wanderings as have heretofore been necessary, and have done me so much harm. Somewhere or other, I am determined to have a regular Habitation and Settled Abode.
John is a great Comfort to me. He is every Thing you could wish him. Wholly devoted to his studies he has made a Progress, which gives me intire Satisfaction. Miss Nabby’s Friend must rise very early or he will be soon overtaken by her worthy Brother. In the Course of two or three Years, John must go home, and go into some Office, and if he should have a Brother in Law of sufficient Merit, why should he wish for any other Master? These Things are but Speculations. Miss hopes I shall approve of her Taste. I can Scarcely think it possible for me to disapprove, of her final Judgment formed with deliberation, upon any Thing which so deeply concerns her whole Happiness. But she will listen to the Advice of her Mother Grandmother, and her Aunts, in whose Wisdom I have great Confidence.
The next Dispatches from Congress, and from you, after Mr. Thaxters Arrival will determine me and I shall write you more fully.
I have enjoyed better Health, Since my Fever last Septr. at Paris. I got poisoned at Amsterdam with the Steams of the Canals, and bad Water in the Cisterns, and my Constitution has been labouring, these two or three Years to throw it off. Two violent Fevers, have not been Sufficient, wholly to relieve me, but the last has made me better. I am cured of the Imprudence of living in a great City in hot Weather.

Adieu my dearest Friend. Adieu.

